Citation Nr: 0806781	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether the veteran is entitled to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel




INTRODUCTION

The veteran had active service from September 1982 to July 
1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).  In that decision, the RO denied the 
veteran's request to reopen a claim for service connection 
for bilateral hearing loss.  In March 2005 the RO reopened 
the claim and denied service connection for bilateral hearing 
loss on the merits.  The veteran perfected the appeal of the 
denial on the merits.

In February 2004, the RO determined that new and material 
evidence had not been received to reopen the claim of service 
connection for bilateral hearing loss.  The veteran did not 
appeal the adverse determination.  As a result, the February 
2004 RO decision is final.  Thus, new and material evidence 
is needed to reopen the claims.  38 U.S.C.A. § 5108, 7105.  
In March 2005, the RO reopened and denied the claim of 
service connection for bilateral hearing loss.  Irrespective 
of the RO's actions, the Board must decide whether the 
veteran has submitted new and material evidence to reopen the 
claim of service connection for bilateral hearing loss.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the 
Board has recharacterized the issues as stated on the cover 
page.  


FINDINGS OF FACT

1.  The RO's February 2004 denial of the request to reopen 
the claim for service connection for bilateral hearing loss 
was not appealed and therefore became final.

2.  Evidence received since the February 2004 final decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last final denial and the evidence raises 
a reasonable possibility of substantiating the claim.  

3.  The preponderance of the medical evidence establishes the 
veteran's current hearing loss did not have its onset in 
service and is not the result of a disease or injury incurred 
in service.  

        CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).
        
        
        REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 
38 C.F.R. § 20.1103 (2007). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board notes that the veteran's claim was previously 
denied by the Board in October 1997 and last denied by the RO 
in February 2004.  These decisions are final.  Since then, 
however, the veteran has presented new and material evidence 
in the form of medical opinions from a certified occupational 
hearing conservationist dated December 2004 and April 2005.  
In the November 2005 Statement of the Case, the RO found that 
the opinions were new and material evidence to reopen the 
claim for service connection for bilateral hearing loss.  The 
RO properly reopened the claim based on the opinions, and the 
claim may now be considered by the Board on the merits 
without regard to the prior denials.  38 U.S.C.A. §§ 5108, 
7104.

Once a claim has been reopened, the claim must be considered 
on the merits, and either decided, or, if there is 
insufficient information for a determination on the merits, 
the claim may be remanded.  In this case, medical opinions 
have been afforded, and evidence necessary to a decision on 
the merits is of record.  The Board has determined that all 
duties to assist and notify have been met, and the claim has 
been fully developed, so review on the merits may proceed.

Entitlement to Service Connection for Bilateral Hearing Loss 

Service connection may be granted for disability because of a 
disease or injury that was incurred or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Even if there is no record of a chronic disease, such 
as sensorineural hearing loss, in service, the incurrence of 
such a disorder in service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree within 
the applicable presumptive period.  

For claims of service connection for hearing loss or 
impairment, VA has specifically defined what is meant by 
"disability" for the purposes of service connection.  
38 C.F.R. § 3.385 (2007).  ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.).

The Board notes that according to the veteran's Form DD 214, 
item 11, the veteran's military occupational specialty was 
disclosed as "EW/SIGINT (electronic warfare/signal 
intelligence) intercept-IMC"(international Morse code).  The 
evidence establishes that the veteran performed his duties by 
wearing headphones.  

The veteran described his job as "listening to signal 
intelligence information coming across through headsets which 
at times would be distorted by various atmospheric 
interference and/or any type of sounds that could distort the 
sound."  When asked if he was ever exposed to any excessive 
noise, the veteran responded to the question by stating: 

        Well, it is rather noisy, it is rather noisy.  When 
you're wearing the 
        headsets the communications like I say is-it can be 
distorted quite 
        frequently through atmospheric interference so you have 
to, ah, 
        decipher the information through the various sound 
that's trying to 
        crowd the signal itself.  So, you may be required to 
listen at a high 
        volume most of the time so you can get the information 
necessary.  

For the sake of analyzing the claim, the Board accepts the 
veteran's testimony that he was exposed to noises while 
wearing headphones to perform his military occupational 
specialty.

The veteran's service records do not contain any references 
to hearing loss.  The only treatment the veteran received for 
his ears came in August 1987.  The service medical records 
disclose that the veteran's ears were examined to clear up 
wax build up.  The right ear was irrigated.  The canal of the 
right ear was described as "swollen" and "tender".  The 
physician described the left ear as "clear" and "shiny".  
There was no mention of any hearing loss.  The service 
records do not reveal any further instances where the veteran 
sought out medical treatment for his ears.  

The veteran's September 1982 examination given prior to 
military service disclosed that the veteran's ears and drum 
were normal and disclosed that the veteran did not suffer 
from hearing loss.  

The audiological evaluation conducted in December 1988, a few 
months prior to the veteran's separation from service, show 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
5
0
10
10

It should be noted that the medical examination from December 
1988, which was given seven months before discharge, revealed 
that his ears and drums were normal.  The results from the 
December 1988 audiological examination do not establish that 
the veteran has a disability for hearing loss under 38 C.F.R. 
§ 3.385.

The evidence of record does not contain any document which 
discloses a diagnosis of hearing loss or any other medical 
treatment for the veteran's ears within a year after 
separation from service.  The veteran has not indicated that 
he has sought treatment for hearing loss during this time.  
As there is no evidence of hearing loss within one year after 
discharge, hearing loss may not be presumed to be service 
connected.  

The first documented medical evidence of hearing loss 
suffered by the veteran occurred five years after separation 
from service.  The veteran sought to reenlist as a member of 
the U.S. Army Reserve.  A medical exam was conducted in June 
1994.  The veteran acknowledged that he suffered from hearing 
loss in June 1994 on his Report of Medical History.  Also, 
the veteran provided a statement in the June 1994 
Applicant Medical Prescreening Form where he stated: "lost 
some of my hearing because of my previous military 
occupation."  

Based on the audiological evaluation during service in June 
1994, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
45
60
LEFT
0
5
35
45
45

Subsequent exams in August 1996 and February 2000 yielded 
similar results.  

The Board does acknowledge the December 2004 and April 2005 
opinions provided by Mr. Keven Ward, a certified audiologist 
technician.  In April 2005, Mr. Ward opined that, based on 
his 16 years of experience as an audiologist, the veteran's 
"current condition is as a result of/caused by his military 
service occupation."  

The evidence of record also contains a March 2000 statement 
from the veteran's wife.  The veteran's wife stated that she 
noticed her husband's hearing decline over time.  It is her 
opinion that her husband's hearing loss was a result of 
excessive noise from interpreting Morse code signals by 
wearing headphones.  She opined that her husband's hearing 
began to deteriorate while in the service.  

The Board does acknowledge that the veteran's wife, as a lay 
person, may provide a statement as to her own observation 
regarding her husband's hearing loss.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1378 (2007).  The Board has 
considered the observation of the veteran's wife, but cannot 
accept the opinion of a lay person when it comes to examining 
a condition for which a medical opinion is preferred.  The 
Board cannot consider the statements made by the wife with 
respect to the etiology of her husband's hearing loss.  A lay 
person is not competent to offer a medical diagnosis or to 
assert medical causation of a veteran's disorder.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The Board finds that the wife's 
opinion that her husband's use of headphones to perform his 
military occupational specialty was the cause of his hearing 
loss carries no probative weight or value.

The veteran's latest medical examination contained in 
evidence of record was in April 2006 at a VA facility.  The 
audiology examination results from April 2006 showed a 
continuation of the veteran's hearing loss.  Word recognition 
results for the Maryland CNC Word list exam, were 98 percent 
and 96 percent respectively, for the right and left ear.  The 
VA physician's conclusion was that the first evidence of 
hearing loss was in July 1994 when the examining physician 
identified the condition.  The VA physician pointed out that 
the service medical records contain no treatment for hearing 
loss or tinnitus.  The VA physician was of the opinion that 
the onset of hearing loss took place between the period of 
separation of service (1989) and the time the veteran 
attempted to reenlist (1994) and was unrelated to the 
veteran's service.  

The Board finds that the opinion provided by the VA physician 
from April 2006 carries greater weight than the opinions from 
Mr. Ward.  The VA physician examined the veteran's service 
medical records, and at that time concluded that the 
veteran's hearing was within normal limits.  The VA physician 
also stated, with respect to Mr. Ward's opinion, "the 
opinions rendered by Mr. Keven Ward dated 2004 and 2005 are 
not consistent with the audiograms in the SMR, and the fact 
that indeed NO STS was documented from 1982 thorough 1988."

After reviewing all of the evidence, the Board finds that the 
veteran's current
hearing loss was not present in service or within one year 
thereafter.  In fact as disclosed in the March 1997 hearing 
transcript, the veteran answered "No, ma'am, I, I did not." 
when asked by a Board member if he noticed any particular 
loss of hearing while in service.  The medical evidence 
establishes that the hearing loss is not etiologically or 
causally related to active duty service or any incident 
therein.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




Duties to Assist and Notify

The determinations in this decision that new and material 
evidence has been received to reopen the service connection 
claims at issue are wholly favorable to the veteran.  
Therefore, further discussion of compliance with the VCAA as 
to this aspect of decision is not required.  

In this case, the notice letters provided to the appellant on 
November 2003, August 2004, June 2005 included the criteria 
for reopening a previously denied claim, as well as provided 
the type of information and evidence needed to substantiate 
the underlying claim of service connection.  The Board finds 
that adequate notice has been provided, as the appellant was 
informed (1) about the information and evidence not of record 
that is necessary to substantiate the claim; (2) about the 
information and evidence that VA will seek to provide; (3) 
about the information and evidence the claimant is expected 
to provide; and (4) he was requested to provide any evidence 
in his possession that pertains to the claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in November 2003, August 2004, and June 2005 complied 
with the specific requirements of the duty to notify.  
Moreover, RO correspondence in May 2006 satisfied the notice 
requirements noted in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
Despite the untimeliness of the Dingess notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

To the extent that there is any defect with respect to the 
VCAA notice requirement in this case, such error was 
harmless.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
VA examination reports.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  


        ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


